Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 1 of 12              PageID #: 3467




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE
 MARK LEVESQUE, et al.,                    )
                                           )
               Plaintiffs                  )
                                           )
        v.                                 )      2:19-cv-00389-JDL
                                           )
 IBERDROLA, S.A., et al.,                  )
                                           )
               Defendants                  )

               ORDER ON PLAINTIFFS’ MOTION FOR SANCTIONS

        Plaintiffs assert claims against Defendants Iberdrola, S.A. (“Iberdrola”), Central

 Maine Power Company (“CMP”), and Avangrid, Inc. (“Avangrid”), and Douglas Herling

 related to the implementation and operation of the “SmartCare” metering and billing

 system. (Third Amended Complaint, ECF No. 44.)

        The matter is before the Court on Plaintiffs’ motion for sanctions against Defendant

 Iberdrola. (Motion, ECF No. 142.) Through their motion, Plaintiffs ask the Court to

 sanction Iberdrola for alleged discovery violations during a period of jurisdictional

 discovery.

        Following a review of the record and after consideration of the parties’ arguments,

 the Court denies Plaintiffs’ motion.

                                        BACKGROUND

 A.     Iberdrola’s Factual Proffer
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 2 of 12                        PageID #: 3468




        Following a conference with counsel on November 22, 2019, the Court entered a

 procedural order that, in part, granted Plaintiffs leave to file a third amended complaint.1

 (Procedural Order ¶ 3, ECF No. 35.) During the conference, Iberdrola advised that it

 intended to file a motion to dismiss the complaint for lack of personal jurisdiction. The

 Court authorized discovery on the jurisdictional issue. To help focus the discovery on the

 relevant jurisdictional issues, the Court directed Iberdrola to “provide Plaintiffs with the

 factual bases for its personal jurisdiction challenge.” (Id. ¶ 7.)

        On December 23, 2019, Iberdrola provided Plaintiffs with a factual proffer in

 support of its anticipated motion to dismiss for lack of personal jurisdiction. (Factual

 Proffer, ECF No. 147-1.)          Iberdrola represented that the proffer was “based on a

 preliminary examination of the SmartCare project and its investigation to date.” (Id. at 1.)

 The proffer, in part, included information regarding Iberdrola’s corporate structure and

 relationship with its subsidiaries, including the corporate defendants in this matter. (Id. ¶¶

 1-10.) Iberdrola asserted that CMP first assessed the design and implementation of the

 SmartCare project in 2012 and that the project began in 2015. (Id. ¶ 12.)

        Additionally, in the Factual Proffer, Iberdrola stated that it “had virtually no

 involvement in the design or implementation of the [SmartCare] project,” and that it “ha[d]

 not identified any information showing that its employees played any role in the customer

 service aspect of the design or implementation of the SmartCare program.” (Id. ¶¶ 11, 24.)

 Iberdrola also asserted that “the only Iberdrola employees that appear to have had any


 1
  Plaintiffs had previously filed a complaint and two amended complaints in state court. (Complaint, ECF
 No. 1-1; Amended Complaint, ECF No. 1-2; Second Amended Complaint, ECF No. 1-6.)

                                                   2
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 3 of 12                          PageID #: 3469




 connection to the project at all were Ignacio Canales and Jaime Macias Gonzalez.” (Id. ¶

 11.) Iberdrola stated that

          [n]either Mr. Canales nor Mr. Macias Gonzalez played a role in the design
          or implementation of SmartCare. Rather, their roles were focused on
          integration – not implementation – of the [Central Maine Power] system with
          the global Iberdrola platform. In other words, the extent of their involvement
          was in “back office” integration rather than in the design or implementation
          of anything that could be considered customer-facing.

 (Id.)
          Mr. Canales was one of thirteen members on the SmartCare project’s “Steering

 Committee.”2 (Id. ¶ 16.) He “resided in Spain and participated in Steering Committee

 Meetings remotely and infrequently.” (Id. ¶ 17.) His “role with respect to SmartCare was

 to track the project on behalf of Iberdrola and ensure the project remained on track to meet

 budget and proceed on schedule.” (Id. ¶ 18.) Iberdrola asserted that “Mr. Canales played

 no role in the substantive development or implementation of SmartCare.” (Id.)

          Mr. Macias Gonzalez was part of the SmartCare project’s “lead team” and also

 “infrequently participated in Steering Committee meetings.” (Id. ¶¶ 19, 23.) According to

 the proffer, Mr. Macias Gonzalez “relocated to Maine for a period of time to assist with

 the project and reported to Mr. Canales.” (Id. ¶ 20.) He “did not report to anyone at

 Iberdrola other than Mr. Canales, and with respect to the SmartCare project, Mr. Macias

 2
     According to the Factual Proffer, the Steering Committee

          was tasked with monitoring strategic priorities for the project, demonstrating project
          sponsorship, reviewing and accepting project status updates at regular intervals, and
          securing appropriate project resources. The Steering Committee did not exercise decision-
          making authority and instead provided a forum for the project team to provide
          informational status updates to various stakeholders on the progress of the SmartCare
          project. The Steering Committee generally met on a weekly basis.

 (Factual Proffer ¶ 15, ECF No. 147-1.)

                                                      3
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 4 of 12               PageID #: 3470




 Gonzalez reported to [a CMP employee].” (Id.) Mr. Macias Gonzalez acted as “the local

 resource for CMP to interface with IBM’s software development team in Spain” and his

 “responsibility was to ensure IBM was devoting the proper resources to CMP’s project . .

 . and to ensure that CMP’s technology experts could properly coordinate with the IBM

 software factory leads responsible for various aspects of the SmartCare software design.”

 (Id. ¶ 21.) Iberdrola further asserted that “Mr. Macias Gonzalez played no role in designing

 the functional specifications that went to IBM, or in reviewing or approving the technical

 specifications that IBM developed in response.” (Id. ¶ 22.)

 B.     Jurisdictional Discovery and Motion to Dismiss

        On January 31, 2020, Plaintiffs filed their third amended complaint. (Third

 Amended Complaint, ECF No. 44.) Although jurisdictional discovery originally was to be

 completed by February 21, 2020, the Court permitted the parties to engage in discovery

 beyond that date due, in part, to the resolution of various discovery disputes. (Discovery

 Orders, ECF Nos. 35, 49, 60, 64.) After a July 2020 conference with counsel to discuss

 several discovery issues related to the scope of permissible discovery on Defendant

 Iberdrola’s personal jurisdiction defense, the Court ordered Iberdrola “to file its motion to

 dismiss for lack of personal jurisdiction,” reasoning that the “motion would define

 [Iberdrola’s] jurisdictional challenge and permit an assessment of [the scope of permissible

 jurisdictional discovery] in the context of [Iberdrola’s] argument [on jurisdiction.]” (Order

 on Discovery Issues, ECF No. 75.)




                                              4
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 5 of 12                            PageID #: 3471




         On August 7, 2020, Iberdrola filed its motion to dismiss for lack of personal

 jurisdiction.3 Fed. R. Civ. P. 12(b)(2). (Motion, ECF No. 84.) Through its motion, as in

 its Factual Proffer, Iberdrola maintained that it “had virtually no involvement in either the

 decision to implement SmartCare or the ultimate design or implementation of the project,”

 and that Mr. Canales and Mr. Macias Gonzalez were the “only Iberdrola employees to have

 had any notable connection to the project,” and they “played no role in the design or

 implementation of SmartCare.” (Id. at 8.)

         Following an August 13, 2020, telephonic conference with the parties, the Court

 authorized additional jurisdictional discovery, which required Iberdrola to produce certain

 documents and to identify “Defendant’s officers, executives, representatives and

 employees, who, to Defendant’s knowledge, traveled to Maine from October 1, 2014

 through December 31, 2018.” (Order on Discovery Issues/Procedural Order, ECF No. 89.)

 In October 2020, following another telephonic conference with the parties regarding a

 discovery issue, the Court ordered Iberdrola to “file a report that states (1) the time

 necessary to search its records for the additional search term discussed (and its derivatives)

 using the current custodians, and (2) the time necessary to obtain and any logistical

 impediments to obtaining the items required to conduct a search with an additional

 custodian (Fernando Lucero).” (Order on Discovery Issues, ECF No. 97.) In November

 2020, the Court ordered Iberdrola to produce additional documents in response to

 Plaintiffs’ request for documents. (Order on Discovery Issues, ECF No. 103.)


 3
   Iberdrola’s motion to dismiss also sought dismissal of Plaintiffs’ complaint for failure to state a claim.
 See Fed. R. Civ. P. 12(b)(6).

                                                      5
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 6 of 12               PageID #: 3472




       In December 2020, Plaintiffs filed a motion for leave to take depositions of three

 former Avangrid employees who, according to Plaintiffs, could provide information related

 to “Iberdrola’s role in SmartCare and its control over CMP and Avangrid.” (Motion, ECF

 No. 110.) The Court denied Plaintiffs’ motion. (Order, ECF No. 119.) On January 14,

 2021, Plaintiffs responded to Iberdrola’s motion to dismiss, asserting additional alleged

 involvement of Iberdrola in the SmartCare program beyond the involvement identified in

 the Factual Proffer. (Response at 2-12, ECF No. 118.)

 C.    Motion for Sanctions

       On January 22, 2021, Plaintiffs filed with the Court a “Notice of New

 Developments,” in which Plaintiffs identified two documents they assert they obtained

 after filing their response to Iberdrola’s motion to dismiss. (Notice/Correspondence, ECF

 No. 120.) One document was the sworn declaration of Valery Harris, a former Avangrid

 employee who had worked in Avangrid’s treasury department. (Exhibit (“Harris

 Declaration”), ECF 120-1.) Ms. Harris stated, in part, that “Iberdrola had at least 6

 personnel based in Maine for substantial periods of time” and that the personnel had

 worked on the SmartCare project. (Id. ¶¶ 6-7.) The second document was a “2015 Capital

 Expenditure Plan” proposed by Iberdrola executives that related to the SmartCare program.

 (Exhibit (“2015 Plan”), ECF No. 120-2.) Plaintiffs maintained that the documents “show

 Iberdrola’s involvement in and control over” the SmartCare project and “are highly

 relevant   to   the   Court’s   consideration   of”   Iberdrola’s   motion    to   dismiss.

 (Notice/Correspondence at 2.) Iberdrola objected to the documents on January 28, 2021,



                                             6
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 7 of 12                             PageID #: 3473




 arguing, in part, that the information contained in each document was not “new.”4

 (Objection, ECF No. 126.)

         On February 17, 2021, the Court conducted a telephonic conference to address

 Plaintiffs’ request for leave to file a motion for sanctions based on Iberdrola’s

 representations in the Factual Proffer and its response to certain discovery requests.

 Plaintiffs argued that Iberdrola’s proffer and response to a request for admissions were

 factually inaccurate and incomplete, and that as a result, Plaintiffs were prejudiced in that

 they had to expend considerably more resources in discovery. The Court granted Plaintiffs

 leave to file a motion for sanctions. (Procedural Order, ECF No. 139.)

                                               DISCUSSION

         Plaintiffs argue that Iberdrola committed two discovery violations and ask the Court

 to impose sanctions. First, Plaintiffs contend that Iberdrola violated the Court’s November

 25, 2019, procedural order, arguing that the “Factual Proffer contains factually incorrect

 and materially misleading statements about the nature and extent of Iberdrola’s role in

 SmartCare in Maine.” (Motion at 1-2, ECF No. 142.) Second, Plaintiffs argue that

 Iberdrola failed to supplement or correct the allegedly inaccurate assertions in its Factual

 Proffer and reiterated the information in response to Plaintiffs’ requests for admission. (Id.)

 In support of their contentions, Plaintiffs point to and argue that the Harris Declaration and




 4
   Iberdrola asserted that Plaintiffs had previously sought leave to take Ms. Harris’s deposition and that the
 2015 capital expenditure plan was a document filed as part of the Maine Public Utilities Commission’s
 investigation into the SmartCare program. (Objection, ECF No. 126.) As noted, the Court denied Plaintiffs’
 motion for leave to take depositions, including a deposition of Ms. Harris. (Order, ECF No. 119.)

                                                      7
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 8 of 12              PageID #: 3474




 the 2015 Plan demonstrate that Iberdrola’s assertions about its role in the SmartCare

 program were not accurate. (Id. at 3.)

        As a sanction, Plaintiffs ask the Court to deny Iberdrola’s pending motion to

 dismiss. (Id. at 9.) Alternatively, Plaintiffs request that the Court “order additional

 document production from CMP/Avangrid regarding Iberdrola personnel working on

 SmartCare in Maine and communications with Iberdrola” or, at minimum, consider the

 Harris Declaration and the 2015 Plan “as part of the record in support of Plaintiffs’

 opposition to Iberdrola’s motion to dismiss.” (Id. at 9-10.)

        Iberdrola contends its Factual Proffer was accurate and served its purpose of

 “set[ting] a basis to guide Plaintiffs in discovery.” (Response at 4-5, ECF No. 147.)

 Iberdrola further argues that the proffer was not misleading, arguing that the additional

 Iberdrola employees whom Plaintiffs have identified as being involved in the SmartCare

 program—in addition to Mr. Macias Gonzalez and Mr. Canales—were only involved in

 “ministerial” roles that included “budgeting and scheduling issues.” (Id. at 8.) As to the

 Harris Declaration, Iberdrola argues that Ms. Harris’ statements pertain to Iberdrola’s

 “oversight of its subsidiaries’ expenditures,” but do not identify by name any Iberdrola

 employees who worked on the SmartCare program. (Id. at 7-8.) As to the 2015 Plan,

 which Iberdrola asserts is “a form investment document,” Iberdrola contends the Plan is

 “proof of Iberdrola’s limited, budgetary oversight” and is not inconsistent with Iberdrola’s

 contentions throughout discovery that it has “engaged in oversight of SmartCare’s

 budgeting and scheduling.” (Id. at 5-7.)



                                              8
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 9 of 12                            PageID #: 3475




          Federal Rule of Civil Procedure 37 authorizes the imposition of sanctions against a

 party for failure to cooperate in discovery. In relevant part, a court may sanction a party

 “[i]f a party . . . fails to obey an order to provide or permit discovery.” Fed. R. Civ. P.

 37(b)(2)(A). The Rule permits the imposition of various sanctions, including, as Plaintiffs

 request here, the entry of an order “directing that the matters embraced in the order or other

 designated facts be taken as established for purposes of the action, as the prevailing party

 claims.”5 Fed. R. Civ. P. 37(b)(2)(A)(i); see Ins. Corp. of Ireland v. Compagnie Des

 Bauxites De Guinee, 456 U.S. 694, 709 (1982) (holding that a court did not abuse its

 discretion in finding personal jurisdiction over a party as a sanction under Rule

 37(b)(2)(A)). A court “may impose such sanctions with an eye both to penalize the

 particular noncompliance and to deter others from engaging in the same tactics.”

 AngioDynamics, Inc. v. Biolitec AG, 780 F.3d 429, 435 (1st Cir. 2015). “The totality of

 the circumstances should be considered when assessing the appropriateness of a discovery

 sanction.” Mulero-Abreu v. P.R. Police Dep’t, 675 F.3d 88, 93 (1st Cir. 2012).




 5
     The possible sanctions under Rule 37(b)(A) include:

          (i) directing that the matters embraced in the order or other designated facts be taken as
          established for purposes of the action, as the prevailing party claims;
          (ii) prohibiting the disobedient party from supporting or opposing designated claims or
          defenses, or from introducing designated matters in evidence;
          (iii) striking pleadings in whole or in part;
          (iv) staying further proceedings until the order is obeyed;
          (v) dismissing the action or proceeding in whole or in part;
          (vi) rendering a default judgment against the disobedient party; or
          (vii) treating as contempt of court the failure to obey any order except an order to submit
          to a physical or mental examination.

 Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii).

                                                      9
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 10 of 12               PageID #: 3476




        To determine whether the requested sanctions against Iberdrola are warranted, the

 Court must first determine whether Iberdrola has, in fact, “fail[ed] to obey an order to

 provide or permit discovery.” Fed. R. Civ. P. 37(b)(2)(A). In the November 25, 2019,

 Procedural Order, the Court ordered Iberdrola to “provide Plaintiffs with the factual bases

 for its personal jurisdiction challenge.” (Procedural Order ¶ 7, ECF No. 35.) In its Factual

 Proffer, Iberdrola maintained that it “had virtually no involvement in the design or

 implementation” of the SmartCare project and that only Mr. Canales and Mr. Macias

 Gonzalez were involved in the “integration . . . of the CMP system with the global Iberdrola

 platform.” (Factual Proffer at 4-5.) In its response to Plaintiffs’ request for admission,

 Iberdrola subsequently confirmed the accuracy of the information in the proffer. In its

 response to Plaintiffs’ motion for sanctions, Iberdrola reiterated its assertion that any

 additional Iberdrola employees involved in the SmartCare program worked in “ministerial”

 roles and that only Mr. Canales and Mr. Macias Gonzalez were involved in a “material

 degree.” (Response at 8-9, ECF No. 147.)

        The documents upon which Plaintiffs rely to support their request for sanctions do

 not definitively establish that Iberdrola provided misleading or inaccurate information in

 the Factual Proffer or in its response to Plaintiffs’ discovery request. As the parties’

 arguments demonstrate, the significance of the 2015 Plan to the jurisdictional issue is

 disputed. Furthermore, whether the Harris Declaration conflicts with Iberdrola’s assertions

 requires an assessment of the content of the declaration in the context of the entire

 jurisdictional record and the merits of the parties’ jurisdictional arguments. Regardless of

 the significance of the Harris Declaration to the jurisdictional issue, the general nature of

                                              10
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 11 of 12                PageID #: 3477




 some of the assertions in the declaration (e.g., unspecified “personnel were working on

 SmartCare”) and the recitation of the defendants’ budgetary approval process do not

 constitute sufficient evidence upon which the Court can conclude that Iberdrola

 intentionally misrepresented information in response to a court order or Plaintiffs’

 discovery request. See R.W. Int’l Corp. v. Welch Foods, Inc., 937 F.2d 11, 17 (“[U]nless

 the failure of discovery is absolute, or nearly so, Rule 37(b)(2) sanctions are unripe.”)

        While the Court finds no basis for sanctions, the Court recognizes that Plaintiffs

 believe the 2015 Plan and the Harris Declaration are relevant to the motion to dismiss. As

 one of their alternative requests for relief on the motion for sanctions, Plaintiffs asked the

 Court to allow them to supplement the record with the documents. In its response to the

 motion for sanctions, Iberdrola asserted it would not have opposed the inclusion of the

 documents in the motion to dismiss record had Plaintiffs requested an opportunity to

 supplement the record. (Response at 10.)

        The Court will consider whether to grant Plaintiffs leave to supplement the motion

 record independent of the request for sanctions. Iberdrola shall notify the Court and

 Plaintiffs on or before April 23, 2021, whether it objects to including the documents in the

 motion record. If Iberdrola objects, the Court will schedule a telephonic conference to

 discuss whether the documents will be included as part of the motion record.

                                        CONCLUSION

        Based on the foregoing analysis, the Court denies Plaintiffs’ motion for sanctions.

 On or before April 23, 2021, Iberdrola shall notify the Court and Plaintiffs whether it



                                              11
Case 2:19-cv-00389-JDL Document 153 Filed 04/16/21 Page 12 of 12               PageID #: 3478




 objects to the inclusion of the Harris Declaration and the 2015 Plan in the motion to dismiss

 record.

                                          NOTICE

       Any objections to this Order shall be filed in accordance with Federal Rule of Civil
 Procedure 72.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

 Dated this 16th day of April, 2021.




                                              12
